—Judgment unanimously reversed on the law and new trial granted. Memorandum: Because the presence of defendant at the in-chambers Sandoval conference would not have been wholly superfluous, conducting the conference in his absence violated his right to be present at all material stages of his trial (see, People v Favor, 82 NY2d 254; People v Alexander, 80 NY2d 801; People v Dokes, 79 NY2d 656).
In view of our determination, we do not reach the other issues raised. (Appeal from Judgment of Monroe County Court, Egan, J.—Sodomy, 2nd Degree.) Present—Green, J. P., Pine, Lawton, Doerr and Boehm, JJ.